Citation Nr: 0314003	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  02-04 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 
percent for left knee patellofemoral syndrome.

2.  Entitlement to an initial evaluation greater than 10 
percent for right knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel



REMAND

The veteran had active military service from September 1986 
to January 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which granted service connection for the 
knee disorders with a 10 percent rating assigned for each 
knee. 

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.  The Board will remand the appellant's case to 
ensure full and complete compliance with the enhanced duty-
to-notify and duty-to-assist provisions enacted by the 
Veterans Claims Assistance Act of 20000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)], as the 
claims were pending as of the date of passage of this law, 
November 9, 2000.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (where law/regulation changes after claim has been 
filed, but before administrative or judicial appeal process 
has concluded, version most favorable to claimant should 
apply).  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It cannot be said, in 
this case, that there has been such compliance.  The RO did 
send a letter to the appellant in September 2001, but it 
failed to discuss, with the specificity required by 
Quartuccio, exactly what the appellant's responsibilities 
were with respect to the claims and what VA's 
responsibilities were in this respect.  Furthermore, she was 
not provided notice of the VCAA or the implementing 
regulation.  The Board cannot correct this deficiency.  See 
Disabled American Veterans, et. al. v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  

For these reasons, the Board is constrained to remand this 
case for compliance with the notice and duty to assist 
provisions contained in this law and to ensure the appellant 
has had full due process of law.  

The appellant submitted a letter dated in August 2000 
reflecting an award of disability benefits from the Social 
Security Administration.  The medical disorder(s) upon which 
benefits are based is not clear from the record.  However, VA 
is required to obtain evidence from the Social Security 
Administration, including decisions by the administrative law 
judge, and give the evidence appropriate consideration and 
weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  
Therefore, the RO must obtain the appellant's records.

The last VA examination of the appellant's knee disorders was 
conducted in October 2001.  Prior to returning the case to 
the Board, she should be given the opportunity to report for 
another examination, so that more current information can be 
obtained as to the severity of her knee disorders.  The Board 
notes, however, that the appellant appealed the initial 
rating assigned for her knee disorders, so the entire body of 
evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
RO has not yet considered this, nor developed for medical 
records from any treatment the veteran may have received 
since she filed her claim in January 2000.

Accordingly, the case is REMANDED for the following actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  The RO 
should also notify the appellant of what 
evidence, if any, the veteran is to 
submit and what evidence VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Any notice given, or 
action taken thereafter by the RO, must 
comply with the holdings of Disabled 
American Veterans, et. al. v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  

In particular, this notice should advise 
the veteran of the need to inform the RO 
of where she has received VA and/or 
private treatment for her knees since 
January 2000.  The RO should then obtain 
any referenced records.

2.  The RO should request the appellant's 
medical and adjudication records from the 
Social Security Administration.  
Associate all correspondence and any 
records received with the claims file.  
The RO should continue to request these 
records, either until the records are 
obtained or it is reasonably certain that 
the records do not exist or that further 
efforts to obtain the records would be 
futile.  All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration should 
provide a negative response if records 
are not available.

3.  After obtaining any evidence 
identified by the appellant or allowing 
her an appropriate response period, the 
RO should then schedule her for a VA 
orthopedic examination to evaluate her 
knee disorders.  It is very important 
that the examiner be provided an 
opportunity to review the claims folder, 
including this remand.  The examiner 
should indicate in the report that the 
claims file was reviewed.  The examiner 
must provide a complete rationale for all 
conclusions and opinions.  

Any necessary tests or studies should 
also be conducted to ascertain the 
severity of the service-connected knee 
conditions.  The examination should 
include range of motion testing, and all 
ranges of motion should be reported in 
degrees.  Whether there is instability or 
subluxation should be expressly noted.

All functional limitations resulting from 
the service-connected knee disorders are 
to be identified, including whether there 
is any pain, weakened movement, excess 
fatigability or incoordination on 
movement of the knees.  The examiner 
should discuss the effect the veteran's 
knee disorder has upon her daily 
activities.  

The examination report should address the 
following:

?	Elicit information as to the veteran's 
use of a cane, and comment on whether 
this device is needed solely because 
of her knee conditions.

?	Correlate the veteran's complaints of 
pain or other symptomatology with 
physical findings on examination.  




4.  Upon completion of the above, the RO 
should thoroughly review the claims file 
and take all other proper measures to 
ensure full and complete compliance with 
the duty-to-notify and duty-to-assist 
provisions of the VCAA that are 
specifically germane to the claims on 
appeal.  The RO should also ensure that 
the examination report provides all the 
information requested above, and, if it 
does not, it must be returned to the 
examiner for corrective action.

5.  The RO should then readjudicate the 
claims.  If any benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should provide the 
veteran citation to 38 C.F.R. § 3.159.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until further notice.  


	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



